ORDER
. Joseph Bell, a Wisconsin resident, appeals the dismissal of his complaint, which vaguely asserts irregularities in connection with a state court’s denial of a DNA blood test to establish paternity. The district court dismissed the complaint for lack of subject-matter jurisdiction. We affirm.
As set forth in his complaint, Bell believes that he is the father of a daughter whom, for unexplained reasons, the two defendants collaborated to put up for adoption. ■ Bell twice filed a request for DNA testing in Wisconsin state court. The state court’s decision to deny both requests, Bell says, violated his equal-protection and due-process rights.
The district court screened the complaint, see 28 U.S.C. § 1915(e)(2)(B), and dismissed it because Bell had not alleged a basis for either diversity or federal-question jurisdiction. Bell, the court added, “clear[ly and] ... strongly disagrees with something that happened to him in Milwaukee County Circuit Court” and should seek relief in Wisconsin state courts.
On appeal Bell maintains that he is entitled to a DNA test to prove paternity as well as visitation rights to see his daughter. But he fails to develop this argument, see Fed. R.App. P. 28(a)(8), let alone explain *850why his requests are not barred by the Rooker-Feldman doctrine, which strips lower federal courts of jurisdiction to review state-court civil judgments, see D.C. Court of Appeals v. Feldman, 460 U.S. 462, 486-87, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413, 415-16, 44 S.Ct. 149, 68 L.Ed. 362 (1923). Bell seems to be unhappy with the state court’s denial of his requests for DNA testing, but challenges to state-court child custody and visitation decisions are barred by Rooker-Feldman. See, e.g., Struck v. Cook Cnty. Pub. Guardian, 508 F.3d 858, 859-60 (7th Cir.2007); T.W. v. Brophy, 124 F.3d 893, 898 (7th Cir.1997).
AFFIRMED.